       Case 1:17-cv-02207-LMM Document 110 Filed 04/15/20 Page 1 of 13




                    UNITED STATES DISTRICT COURT
                    NORTHERN DISTRICT OF GEORGIA
                          ATLANTA DIVISION


CITY OF SUNRISE GENERAL                        Civ. A. No. 1:17-cv-02207-LMM
EMPLOYEES’ RETIREMENT PLAN,                    CLASS ACTION
on behalf of itself and all others
similarly situated,
                    Plaintiff,
             v.
FLEETCOR TECHNOLOGIES, INC.,
RONALD F. CLARKE, and ERIC R.
DEY,
                    Defendants.


     ORDER AND FINAL JUDGMENT APPROVING CLASS ACTION
                        SETTLEMENT

      WHEREAS, an action is pending in this Court entitled City of Sunrise General

Employees’ Retirement Plan v. FleetCor Technologies, Inc., et al., Civil Action No.

1:17-cv-02207-LMM (the “Action”);

      WHEREAS, by Order dated July 17, 2019, this Court certified the Action to

proceed as a class action on behalf of all persons who purchased or otherwise

acquired publicly-traded FleetCor Technologies, Inc. (“FleetCor”) common stock

during the period from February 5, 2016 through May 3, 2017, inclusive, and who

were damaged thereby (the “Class”). Excluded from the Class are: (a) Defendants;

(b) any current or former Officers or directors of FleetCor; (c) the Immediate Family
       Case 1:17-cv-02207-LMM Document 110 Filed 04/15/20 Page 2 of 13




Members of any Defendant or any current or former Officer or director of FleetCor;

and (d) any entity that any Defendant owns or controls, or owned or controlled

during the Class Period;

      WHEREAS, (a) Lead Plaintiff City of Sunrise General Employees’

Retirement Plan, on behalf of itself and the Class (defined below), and (b) defendant

FleetCor and defendants Ronald F. Clarke and Eric R. Dey (collectively, the

“Individual Defendants”; and, together with FleetCor, “Defendants”; and together

with Lead Plaintiff, the “Parties”) have entered into a Stipulation and Agreement of

Settlement dated November 6, 2019 (the “Stipulation”), that provides for a complete

dismissal with prejudice of the claims asserted against Defendants in the Action on

the terms and conditions set forth in the Stipulation, subject to the approval of this

Court (the “Settlement”);

      WHEREAS, unless otherwise defined in this Judgment, the capitalized terms

herein shall have the same meaning as they have in the Stipulation;

      WHEREAS, by Order dated December 12, 2019 (the “Preliminary Approval

Order”), this Court: (a) found, pursuant to Rule 23(e)(1)(B), that it would likely be

able to approve the Settlement as fair, reasonable, and adequate under Rule 23(e)(2);

(b) ordered that notice of the proposed Settlement be provided to potential Class

Members; (c) provided Class Members with the opportunity either to exclude

                                          2
      Case 1:17-cv-02207-LMM Document 110 Filed 04/15/20 Page 3 of 13




themselves from the Class or to object to the proposed Settlement; and (d) scheduled

a hearing regarding final approval of the Settlement;

      WHEREAS, due and adequate notice has been given to the Class;

      WHEREAS, the Court conducted a hearing on April 14, 2020 (the “Settlement

Hearing”) to consider, among other things, (a) whether the terms and conditions of

the Settlement are fair, reasonable, and adequate to the Class, and should therefore

be approved; and (b) whether a judgment should be entered dismissing the Action

with prejudice as against the Defendants; and

      WHEREAS, the Court having reviewed and considered the Stipulation, all

papers filed and proceedings held herein in connection with the Settlement, all oral

and written comments received regarding the Settlement, and the record in the

Action, and good cause appearing therefor;

      IT IS HEREBY ORDERED, ADJUDGED AND DECREED:

      1.    Jurisdiction – The Court has jurisdiction to enter this Order and Final

Judgment. The Court has jurisdiction over the subject matter of the Action, and all

matters relating to the Settlement, as well as personal jurisdiction over all of the

Parties and each of the Class Members.

      2.    Incorporation of Settlement Documents – This Judgment

incorporates and makes a part hereof: (a) the Stipulation filed with the Court on

                                         3
       Case 1:17-cv-02207-LMM Document 110 Filed 04/15/20 Page 4 of 13




November 7, 2019; and (b) the Notice and the Summary Notice, both of which were

filed with the Court on March 10, 2020.

      3.     Notice – The Court finds that the dissemination of the Notice and the

publication of the Summary Notice: (a) were implemented in accordance with the

Preliminary Approval Order; (b) constituted the best notice practicable under the

circumstances; (c) constituted notice that was reasonably calculated, under the

circumstances, to apprise Class Members of (i) the pendency of the Action; (ii) the

effect of the proposed Settlement (including the Releases to be provided thereunder);

(iii) Lead Counsel’s motion for attorneys’ fees and Litigation Expenses; (iv) their

right to object to any aspect of the Settlement, the Plan of Allocation and/or Lead

Counsel’s motion for attorneys’ fees and Litigation Expenses; (v) their right to

exclude themselves from the Class; and (vi) their right to appear at the Settlement

Hearing; (d) constituted due, adequate, and sufficient notice to all persons and

entities entitled to receive notice of the proposed Settlement; and (e) satisfied the

requirements of Rule 23 of the Federal Rules of Civil Procedure, the United States

Constitution (including the Due Process Clause), the Private Securities Litigation

Reform Act of 1995, 15 U.S.C. § 78u-4, et seq., as amended, and all other applicable

law and rules.




                                          4
       Case 1:17-cv-02207-LMM Document 110 Filed 04/15/20 Page 5 of 13




      4.     Copies of the Notice were mailed to over 80,600 potential Class

Members and nominees and no objections to the Settlement have been received.

      5.     Compliance with CAFA – Defendants have filed a Declaration

Regarding Compliance with the Class Action Fairness Act of 2005 (“CAFA”), 28

U.S.C. § 1715. Defendants timely mailed notice of the Stipulation pursuant to 28

U.S.C. § 1715(b), including notices to the Attorney General of the United States of

America, and the Attorneys General of all states in which members of the Class

reside. The notice contains the documents and information required by 28 U.S.C.

§ 1715(b)(1)-(8). The Court finds that Defendants have complied in all respects with

the requirements of 28 U.S.C. § 1715.

      6.     Final Settlement Approval and Dismissal of Claims – Pursuant to,

and in accordance with, Rule 23(e)(2) of the Federal Rules of Civil Procedure, this

Court hereby fully and finally approves the Settlement set forth in the Stipulation in

all respects (including, without limitation, the amount of the Settlement, the Releases

provided for therein, and the dismissal with prejudice of the claims asserted against

Defendants in the Action), and finds that the Settlement is, in all respects, fair,

reasonable and adequate to the Class. Specifically, the Court finds that (a) Lead

Plaintiff and Lead Counsel have adequately represented the Class; (b) the Settlement

was negotiated by the Parties at arm’s length; (c) the relief provided for the Class

                                          5
       Case 1:17-cv-02207-LMM Document 110 Filed 04/15/20 Page 6 of 13




under the Settlement is adequate taking into account the costs, risks, and delay of

trial and appeal, the proposed means of distributing the Settlement Fund to the Class;

and the proposed attorneys’ fee award; and (d) the Settlement treats members of the

Class equitably relative to each other. The Parties are directed to implement,

perform, and consummate the Settlement in accordance with the terms and

provisions contained in the Stipulation.

      7.     The Action and all of the claims asserted against Defendants in the

Action by Lead Plaintiff and the other Class Members are hereby dismissed with

prejudice. The Parties shall bear their own costs and expenses, except as otherwise

expressly provided in the Stipulation.

      8.     Binding Effect – The terms of the Stipulation and of this Judgment

shall be forever binding on Defendants, Lead Plaintiff, and all other Class Members

(regardless of whether or not any individual Class Member submits a Claim Form

or seeks or obtains a distribution from the Net Settlement Fund), as well as their

respective successors and assigns. The persons and entities listed on Exhibit 1 hereto

are excluded from the Class pursuant to request and are not bound by the terms of

the Stipulation or this Judgment.

      9.     Releases – The Releases set forth in paragraphs 4 and 5 of the

Stipulation, together with the definitions contained in paragraph 1 of the Stipulation

                                           6
       Case 1:17-cv-02207-LMM Document 110 Filed 04/15/20 Page 7 of 13




relating thereto, are expressly incorporated herein in all respects. The Releases are

effective as of the Effective Date. Accordingly, this Court orders that:

             (a)   Without further action by anyone, and subject to paragraph 10

below, upon the Effective Date of the Settlement, Lead Plaintiff and each of the other

Class Members, on behalf of themselves, and their respective heirs, executors,

administrators, predecessors, successors, and assigns in their capacities as such, (i)

shall be deemed to have, and by operation of law and of this Judgment shall have,

fully, finally, and forever compromised, settled, released, resolved, relinquished,

waived, and discharged each and every Released Plaintiffs’ Claim against the

Defendants and the other Defendants’ Releasees; (ii) shall be deemed to have, and

by operation of law and of this this Judgment shall have, covenanted not to

commence, institute, maintain, or prosecute any or all of the Released Plaintiffs’

Claims against any of the Defendants or the other Defendants’ Releasees; and (iii)

shall forever be barred and enjoined from commencing, instituting, prosecuting, or

maintaining any or all of the Released Plaintiffs’ Claims against any of the

Defendants’ Releasees.

             (b)   Without further action by anyone, and subject to paragraph 10

below, upon the Effective Date of the Settlement, Defendants, on behalf of

themselves, and their respective heirs, executors, administrators, predecessors,

                                          7
       Case 1:17-cv-02207-LMM Document 110 Filed 04/15/20 Page 8 of 13




successors, and assigns in their capacities as such, shall be deemed to have, and by

operation of law and of this Judgment shall have, fully, finally, and forever

compromised, settled, released, resolved, relinquished, waived, and discharged each

and every Released Defendants’ Claim against Lead Plaintiff and the other

Plaintiffs’ Releasees, and shall have covenanted not to and shall forever be enjoined

from prosecuting any or all of the Released Defendants’ Claims against any of the

Plaintiffs’ Releasees. This Release shall not apply to any person or entity listed on

Exhibit 1 hereto.

      10.    Notwithstanding paragraphs 9(a) – (b) above, nothing in this Judgment

shall bar any action by any of the Parties to enforce or effectuate the terms of the

Stipulation or this Judgment.

      11.    Rule 11 Findings – The Court finds and concludes that the Parties and

their respective counsel have complied in all respects with the requirements of Rule

11 of the Federal Rules of Civil Procedure in connection with the institution,

prosecution, defense, and settlement of the Action.

      12.    No Admissions – Neither this Judgment, the Term Sheet, the

Stipulation (whether or not consummated), including the exhibits thereto and the

Plan of Allocation contained therein (or any other plan of allocation that may be

approved by the Court), the negotiations leading to the execution of the Term Sheet

                                         8
      Case 1:17-cv-02207-LMM Document 110 Filed 04/15/20 Page 9 of 13




and the Stipulation, nor any proceedings taken pursuant to or in connection with the

Term Sheet, the Stipulation and/or approval of the Settlement (including any

arguments proffered in connection therewith):

            (a)    shall be offered against any of the Defendants’ Releasees as

      evidence of, or construed as, or deemed to be evidence of any presumption,

      concession, or admission by any of the Defendants’ Releasees with respect to

      the truth of any fact alleged by Lead Plaintiff or the validity of any claim that

      was or could have been asserted or the deficiency of any defense that has been

      or could have been asserted in this Action or in any other litigation, or of any

      liability, negligence, fault, or other wrongdoing of any kind of any of the

      Defendants’ Releasees or in any way referred to for any other reason as

      against any of the Defendants’ Releasees, in any civil, criminal, or

      administrative action or proceeding, other than such proceedings as may be

      necessary to effectuate the provisions of the Stipulation;

            (b)    shall be offered against any of the Plaintiffs’ Releasees, as

      evidence of, or construed as, or deemed to be evidence of any presumption,

      concession or admission by any of the Plaintiffs’ Releasees that any of their

      claims are without merit, that any of the Defendants’ Releasees had

      meritorious defenses, or that damages recoverable under the Complaint would

                                          9
      Case 1:17-cv-02207-LMM Document 110 Filed 04/15/20 Page 10 of 13




      not have exceeded the Settlement Amount or with respect to any liability,

      negligence, fault or wrongdoing of any kind, or in any way referred to for any

      other reason as against any of the Plaintiffs’ Releasees, in any civil, criminal,

      or administrative action or proceeding, other than such proceedings as may be

      necessary to effectuate the provisions of the Stipulation; or

              (c)   shall be construed against any of the Releasees as an admission,

      concession, or presumption that the consideration to be given under the

      Settlement represents the amount which could be or would have been

      recovered after trial;

provided, however, that the Parties and the Releasees and their respective counsel

may refer to this Judgment and the Stipulation to effectuate the protections from

liability granted hereunder and thereunder or otherwise to enforce the terms of the

Settlement.

      13.     Retention of Jurisdiction – Without affecting the finality of this

Judgment in any way, this Court retains continuing and exclusive jurisdiction over:

(a) the Parties for purposes of the administration, interpretation, implementation, and

enforcement of the Settlement; (b) the disposition of the Settlement Fund; (c) any

motion for an award of attorneys’ fees and/or Litigation Expenses by Lead Counsel

in the Action that will be paid from the Settlement Fund; (d) any motion to approve

                                          10
      Case 1:17-cv-02207-LMM Document 110 Filed 04/15/20 Page 11 of 13




the Plan of Allocation; (e) any motion to approve the Class Distribution Order; and

(f) the Class Members for all matters relating to the Action.

      14.     Separate orders shall be entered regarding approval of a plan of

allocation and the motion of Lead Counsel for an award of attorneys’ fees and

reimbursement of Litigation Expenses. Such orders shall in no way affect or delay

the finality of this Judgment and shall not affect or delay the Effective Date of the

Settlement.

      15.     Modification of the Agreement of Settlement – Without further

approval from the Court, Lead Plaintiff and Defendants are hereby authorized to

agree to and adopt such amendments or modifications of the Stipulation or any

exhibits attached thereto to effectuate the Settlement that: (a) are not materially

inconsistent with this Judgment; and (b) do not materially limit the rights of Class

Members in connection with the Settlement. Without further order of the Court,

Lead Plaintiff and Defendants may agree to reasonable extensions of time to carry

out any provisions of the Settlement.

      16.     Termination of Settlement – If the Settlement is terminated as

provided in the Stipulation or the Effective Date of the Settlement otherwise fails to

occur, this Judgment shall be vacated, rendered null and void, and be of no further

force and effect, except as otherwise provided by the Stipulation; this Judgment shall

                                         11
      Case 1:17-cv-02207-LMM Document 110 Filed 04/15/20 Page 12 of 13




be without prejudice to the rights of Lead Plaintiff, the other Class Members, and

Defendants; the Settlement Fund, less any Notice and Administration Costs actually

incurred, paid, or payable and less any Taxes paid, due, or owing, subject to

appropriate adjustment in the event any tax refund is obtained pursuant to the

Stipulation, shall be refunded by the Escrow Agent to FleetCor (or such other

persons or entities that Defendants’ Counsel may direct in writing) as provided by

the Stipulation; and the Parties shall revert to their respective positions in the Action

as of October 3, 2019, as provided in the Stipulation.

      17.    Entry of Final Judgment – There is no just reason to delay the entry

of this Judgment as a final judgment in this Action. Accordingly, the Clerk of the

Court is expressly directed to immediately enter this final judgment in this Action.

      SO ORDERED this 15th day of April, 2020.



                                  ________________________________________
                                        The Honorable Leigh Martin May
                                           United States District Judge




                                           12
     Case 1:17-cv-02207-LMM Document 110 Filed 04/15/20 Page 13 of 13




                                 Exhibit 1

 [List of Persons and Entities Excluded from the Class Pursuant to Request]

1.   Biniasz Family Trust
     Donald Biniasz, Trustee
     Highlands Ranch, CO

2.   Lynda Nelson
     Costa Mesa, CA

3.   Susan Pugatchenko
     The Villages, FL




                                    13
